t c memo united_states tax_court fred willie thomas jr petitioner v commissioner of internal revenue respondent docket no filed date donna m meek for petitioner michael d zima for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in and additions to petitioner's federal income taxes as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax sec sec year deficiency dollar_figure big_number big_number a dollar_figure big_number a dollar_figure the issues for decision are whether petitioner earned self-employment income2 during the and taxable years in the amounts determined by respondent and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in morriston florida at the time he filed his petition background in late or early petitioner started fred thomas tile service a sole_proprietorship engaged in the installation of ceramic tile for residences petitioner continued this business during the years in issue and until its termination in petitioner employed his brother lorenzo thomas as a tile setter from early through late petitioner continued to manage the business during this time period 2petitioner has the burden of proving that any income he received for his services related to work performed as an employee rather than from self-employment green v commissioner tcmemo_1996_107 petitioner has not addressed this issue consequently to the extent we find that petitioner received income for his services such income is self-employment_income petitioner did not make estimated_tax payments and did not file individual federal_income_tax returns for and respondent received information returns from several payors indicating that petitioner had earned self-employment_income in and in the respective amounts of dollar_figure dollar_figure and dollar_figure on date respondent issued to petitioner a notice_of_deficiency for the years at issue respondent reconstructed petitioner's income during the years in issue using either the information returns or bureau of labor statistics the bureau of labor statistics represent estimates of petitioner's annual living_expenses for and the respective amounts from the bureau of labor statistics are dollar_figure dollar_figure and dollar_figure for the years in issue respondent determined that petitioner had self-employment_income equal to the greater of petitioner's annual living_expenses as determined from the bureau of labor statistics or the amount of self-employment_income reported on the information returns thus respondent determined that petitioner had self- employment income in and in the respective amounts of dollar_figure dollar_figure and dollar_figure discussion reconstruction_of_income where as here a taxpayer fails to maintain adequate books_and_records as required by sec_6001 the commissioner may reconstruct the taxpayer's income using any method that clearly reflects income sec_446 92_tc_661 43_tc_824 32_tc_862 the method of reconstructing income may be indirect and need only be reasonable in light of all surrounding circumstances 348_us_121 54_tc_1530 40_tc_30 respondent reconstructed petitioner's income for the years at issue using the source_and_application_of_funds_method this method has long been regarded as a reasonable method of determining income see 319_us_503 91_tc_273 the source_and_application_of_funds_method is based on the assumption that the amount by which the taxpayer's applications of funds exceed his known sources of funds is taxable_income unless the taxpayer can show his expenditures were made from some nontaxable source of funds see 398_f2d_558 1st cir affd 394_us_316 the commissioner's analysis should be adjusted however whenever the taxpayer demonstrates the analysis does not reflect as a nontaxable source_of_income funds accumulated from prior taxable years and expended during the current_year or the analysis includes as an application of funds amounts that do not reflect expenditures made by the taxpayer during the year chandler v commissioner tcmemo_1996_51 in the instant case respondent used the bureau of labor statistics as a proxy for petitioner's application of funds ie expenditures we have previously approved this type of use when reconstructing a taxpayer's income see giddio v commissioner supra pincite petitioner essentially contends that the self-employment_income reported on the information returns represents the total gross_receipts of fred thomas tile service during the years in issue petitioner contends that after paying all business_expenses including paying lorenzo thomas for his labor his business either broke even or lost money and therefore he had no income during the years in issue in the absence of any evidence to corroborate this claim we are unpersuaded petitioner testified that he maintained records of all business transactions yet he did not provide any books_or_records of the business during respondent's audit or before this court petitioner indicated that all business receipts were deposited into and all business_expenses were paid from a business checking account yet he did not submit the bank statements into evidence petitioner did not submit into evidence any check stubs canceled checks or forms w-2 indicating the_amount_of_wages paid to lorenzo thomas with no evidence to support his claim we are not convinced that petitioner's business_expenses equaled or exceeded income during the years in issue nor are we convinced that the self- employment income reported on the information returns represents the total gross_receipts of petitioner's business for each year petitioner asserts that he earned no income during the years in issue because all income from his business was earned and reported by lorenzo thomas petitioner testified that a back injury prevented him from doing any of the actual tile setting during the three years in issue therefore petitioner asserts lorenzo thomas performed all the tile setting and earned all the income from the business petitioner did not offer medical records or any other evidence to corroborate his claim that a back injury prevented him from working during the years in issue we also note that during the audit of petitioner's returns he did not mention that he had a back injury and did not assert that lorenzo thomas earned all the income from the business we hold that petitioner has failed to show that he had business_expenses that equaled his income during the years in issue petitioner also contends that he did not make the personal expenditures attributed to him by respondent during the years in sec_6041 requires a payor to issue a form 1099-misc to a nonemployee payee as well as to respondent regarding remuneration for services only when such remuneration equals or exceeds dollar_figure in any taxable_year issue because his then wife ora mae thomas supported him herself and their daughter based on the facts in the record however we find this claim implausible the bureau of labor statistics indicate that a three-member household incurred average annual living_expenses during and in the respective amounts of dollar_figure dollar_figure and dollar_figure ora mae thomas earned wage income during and in the respective amounts of dollar_figure dollar_figure and dollar_figure that she could support a three-member household on such a meager income seems unlikely accordingly we find that petitioner earned self-employment_income in the amounts determined by respondent for the years in issue additions to tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for each year in issue asserting that petitioner failed to file federal_income_tax returns in order to avoid this addition_to_tax petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 in re sanford 979_f2d_1511 11th cir a failure_to_file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time in re sanford supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner testified that his tax preparer beatrice corey of bee's income_tax service advised him that he need not file a return for the years in issue therefore petitioner argues his failure_to_file was due to reasonable_cause the responsibility to file returns and pay tax when due rests upon the taxpayer and cannot be delegated in general the taxpayer must bear the consequences of any negligent errors committed by its agent in that regard 365_f2d_846 5th cir affg on this issue tcmemo_1964_126 63_tc_149 abernathy v commissioner tcmemo_1992_ there is a well-recognized albeit narrow exception to the rule that responsibility for filing accurate returns cannot be delegated when the taxpayer selects a competent tax adviser and supplies him with all relevant information it is consistent with ordinary business care and prudence to rely upon his professional judgment as to the taxpayer's tax obligations united_states v boyle supra pincite 204_f2d_19 7th cir 178_f2d_769 2d cir modifying 12_tc_735 in order to qualify for this exception the taxpayer must demonstrate that the tax adviser or return preparer had sufficient expertise to justify reliance 97_tc_385 affd in part and revd in part on other grounds 7_f3d_774 8th cir the taxpayer provided necessary and accurate information 69_tc_966 and the taxpayer actually relied in good_faith on the tax adviser's or return preparer's judgment 54_tc_1325 kenner v commissioner tcmemo_1974_273 petitioner has not shown that he qualifies for this exception first there is no evidence in the record that ms corey possessed or reasonably appeared to possess sufficient relevant expertise to warrant reliance on her judgment petitioner offered no evidence whatsoever regarding her qualifications as a tax adviser second petitioner did not provide complete and accurate information to ms corey petitioner indicated to ms corey that he had no income during the years in issue in light of our previous holding that petitioner earned self-employment_income from his business we find that he did not fully disclose all relevant facts to his tax adviser third petitioner has not established that his failure_to_file returns was in fact based on advice from ms corey accordingly petitioner has not carried his burden of proving reasonable reliance on a qualified_tax adviser on brief petitioner further argues that he had reasonable_cause for not filing returns because determining the proper taxpayer to report the income from the tile setting business was a complex legal issue even though several payors filed information returns reporting that petitioner earned self- employment income petitioner contends that he believed lorenzo thomas was the proper taxpayer given that lorenzo thomas performed all of the actual tile setting in some cases taxpayers have succeeded in avoiding additions to tax by showing that the deficiency resulted from an honest and reasonable misunderstanding of complex law 88_tc_654 no negligence for purposes of sec_6653 74_tc_1513 same 72_tc_1209 affd 661_f2d_76 6th cir same petitioner's situation does not present a complex legal issue reasonably susceptible of different interpretations petitioner earned_income from his tile setting business that he simply failed to report petitioner has failed to demonstrate the existence of a situation that only a very sophisticated taxpayer could reasonably be expected to comprehend we conclude that petitioner has not shown that his failure_to_file returns for the years at issue was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent's determination that he is liable for additions to tax under sec_6651 additions to tax under sec_6654 respondent determined an addition_to_tax under sec_6654 for each year in issue asserting that petitioner failed to pay estimated_tax this addition_to_tax is mandatory unless petitioner proves that he has met one of the exceptions contained in sec_6654 in re sanford f 2d pincite 91_tc_874 because petitioner has failed to do so we sustain respondent on this issue to reflect the foregoing decision will be entered for respondent
